Citation Nr: 0806419	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
August 22, 2004 to August 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from July 1981 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs Medical Center (VAMC) in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran was treated from August 22, 2004 to August 
26, 2004 at the University of Arkansas for Medical Sciences 
Medical Center.

2.  VAMC issued a letter to the University of Arkansas for 
Medical Sciences Medical Center on October 20, 2004 
requesting additional information, to include a signed 
statement verifying that the veteran's claim met all of the 
conditions for reimbursement under the Veterans Millennium 
Health Care and Benefits Act and was not fraudulently filed.

3.  The requested information, to include the signed 
statement, was not received by VAMC within 30 days of receipt 
of the October 20, 2004 request.    


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran from August 22, 2004 
to August 26, 2004 at the University of Arkansas for Medical 
Sciences Medical Center have not been met.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment Under 38 U.S.C.A. § 1728

As a preliminary matter, the veteran contends in his July 
2007 informal hearing presentation (IHP) that he is entitled 
to payment or reimbursement for medical care received from 
August 22, 2004 to August 26, 2004 at the University of 
Arkansas for Medical Sciences Medical Center (UAMS) under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2006); 38 C.F.R. § 17.120 (2007).

In particular, the Board notes that 38 C.F.R. § 17.120 (2007) 
provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or 
services:

(1)  For an adjudicated service-
connected disability;

(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)  For any disability of a 
veteran who has a total disability 
permanent in nature resulting from 
a service-connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of 
hospital care or medical services 
for any of the reasons enumerated 
in § 17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

In this instance, the veteran fails to satisfy the criteria 
as outlined in 38 C.F.R. § 17.120(a)(3).  The Board 
acknowledges that at the time of the motorcycle accident 
which necessitated the emergency treatment, the veteran 
received a total disability rating based on individual 
unemployability, effective January 31, 2003.  Documentation 
associated with the veteran's duplicate Combined Health 
Record (CHR) indicated, however, that the veteran was not 
permanently and totally disabled, and that his condition 
would be reassessed in a March 2008 VA examination.  See also 
VA rating decision dated June 2003.  Accordingly, 38 U.S.C.A. 
§ 1728 is not for application in the current case.  

Payment Under 38 U.S.C.A. § 1725

The veteran contends in the alternative that pursuant to the 
Veterans Millennium Health Care and Benefits Act, he is 
entitled to payment or reimbursement for medical care 
received from August 22, 2004 to August 26, 2004 at the 
University of Arkansas for Medical Sciences Medical Center 
(UAMS).  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 17.1000-17.1008 (2007).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

At issue here is whether the University of Arkansas for 
Medical Sciences Medical Center timely provided additional 
evidence as requested by the VAMC in a letter dated October 
20, 2004.  The Board finds that UAMS failed to provide the 
requested information in a timely manner; thus, the claim is 
considered abandoned and must be denied.

Pursuant to 38 C.F.R. § 17.1004(a) (2007), a claimant for 
payment or reimbursement under 38 U.S.C.A. § 1725 must be the 
entity that furnished the treatment, the veteran who paid for 
the treatment, or the person or organization that paid for 
such treatment on behalf of the veteran.  A review of the 
veteran's duplicate CHR reveals that the veteran was 
unemployed at the time of the motorcycle accident which 
necessitated the emergency treatment at the University of 
Arkansas for Medical Sciences Medical Center.  Additionally, 
it was noted that the veteran's net worth was listed as 
"zero."  There is no evidence of record in this case to 
show that (1) veteran paid for the treatment in question, or 
(2) that a person or organization paid for the treatment on 
behalf of the veteran.  Thus, UAMS could properly file a 
claim for payment or reimbursement.

According to 38 C.F.R. § 17.1004(e), if after reviewing a 
claim, the decisionmaker (VAMC) determines that additional 
information is needed to make a determination regarding the 
claim, such official will contact the claimant (UAMS) in 
writing and request additional information.  The additional 
information must be submitted to the decisionmaker within 30 
days of receipt of the request or the claim will be treated 
as abandoned, except that if the claimant within the 30-day 
period requests in writing additional time, the time period 
for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained. 

On October 20, 2004, VAMC contacted UAMS in writing 
requesting additional information, to include a signed 
statement from UAMS verifying that the claim met all of the 
conditions for payment under the Veterans Millennium Health 
Care and Benefits Act and was not fraudulently filed.  UAMS 
was informed that if the signed statement was not received 
within 30 days of the date of the letter, the claim would be 
deemed abandoned and payment/reimbursement would not be 
considered on the basis of such abandoned claim, or any 
future claim for the same expenses.  UAMS was also informed 
about the procedure to obtain an extension if the requested 
information could not have been submitted within the 30-day 
period.

The Board notes that internal hospital records were provided 
by UAMS to VA and associated with the veteran's duplicate 
CHR.  An entry dated October 21, 2004 revealed that an 
individual at UAMS called the VAMC and spoke with D.G. who 
indicated that the VAMC was awaiting UAMS's response to the 
letter discussed above.  The entry also indicated that the 
letter was mailed to UAMS on October 16, 2004.  An entry 
dated December 17, 2004 indicated that UAMS received the 
letter from VA, and that the letter was signed and forwarded 
to D.G. at that time.  The entry also stated that VA "is the 
only insurance listed."

Another entry dated January 25, 2005 revealed that an 
individual at UAMS contacted VA and again spoke with D.G.  
D.G. purportedly stated that the claim was approved on 
November 21, 2004, that no payments had been made at that 
time, but that "this cla shld be in line to pay."        

In a statement dated March 2005, UAMS acknowledged that the 
current claim was abandoned "because we did not receive the 
claimant letter requested to be signed and returned in the 30 
days allotted to us."  UAMS then requested that the claimant 
letter be re-sent so that it could be signed and returned to 
VAMC.  The Board notes that the veteran was subsequently 
notified in a letter dated April 2005 that VAMC received 
correspondence from UAMS regarding an abandoned claim for 
reimbursement.  

The Court of Appeals for Veterans Claims (Court) has held 
that there is a presumption of regularity that the Secretary 
properly discharges his official duties by mailing a copy of 
a VA decision to the last known address of the claimant and 
the claimant's representative, if any, on the date that the 
decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e).  Thus, "clear evidence" is 
required to rebut the presumption of regularity.  Clarke v. 
Nicholson, 21 Vet. App. 130, 134 (2007).  

An assertion of non-receipt, standing alone, such as the 
claimant makes here, does not rebut the presumption of 
regularity.  Id. at 133.  Instead, the claimant must provide 
additional evidence to corroborate non-receipt, such as an 
addressing error by VA that was consequential to delivery.  
Id.  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  Woods, 14 Vet. App. at 
220.

Here, the evidence of record reveals conflicting statements 
by UAMS.  The Board points out in a December 17, 2004 
internal hospital note that UAMS first stated that it 
received the VAMC letter in question.  As noted above, 
however, UAMS later indicated in a March 2005 letter that it 
never received the VAMC letter.

Documentation included in the duplicate CHR shows that the 
letter in question was mailed on October 20, 2004, as shown 
by the date on the letter.  Internal UAMS records dated 
October 21, 2004 also revealed that a telephone conversation 
occurred in which the VAMC stated that it was awaiting UAMS's 
response to the letter.  Thus, the Board finds that UAMS had 
actual knowledge of the letter at that time.  There is no 
evidence of record to show that at the time of that 
conversation, or anytime during the 30-day window, that UAMS 
expressed concerns of non-receipt, requested the letter to be 
re-sent, or asked the VAMC for an extension to submit the 
requested information.  
  
The Board acknowledges the existence of the internal hospital 
note dated December 17, 2004, which indicated that VA's 
letter had been received.  While the internal note is dated 
December 17, 2004, there is no indication that the letter was 
also received on that date.  The Board further points out 
that there is no indication that VA received a reply after 
that date nor has the hospital or the veteran provided a copy 
of the response.  Accordingly, the claim was considered 
abandoned and denied.

The Board also notes the presence of an unsigned, undated 
handwritten note in the duplicate CHR which stated that UAMS 
received an unidentified form from VA.  The author of the 
note indicated that the form was completed and returned to VA 
on August 30, 2004.  Additionally, the author contended that 
"there is a note that someone from VA approved these charges 
on 01-25-05."  The Board also finds that this note is 
entitled to limited probative value because author fails to 
specifically identify the form purportedly mailed on August 
30, 2004.  The claimant letter in question from the VAMC in 
this case was not mailed until October 2004. 

Moreover, the Board notes that UAMS's reliance on the fact 
that the claim in this case was allegedly "approved" by a 
VAMC employee on November 21, 2004 is misplaced.  There is no 
such documentation in the duplicate CHR. 

The Board further notes that the approval to submit medical 
bills under the Veterans Millennium Health Care and Benefits 
Act differs from the payment of medical bills.  The Board 
acknowledges that the January 25, 2005 internal hospital note 
stated that "this cla shld be in line to pay," but this 
cannot be construed as an agreement to pay for treatment 
rendered at UAMS.  There is no evidence contained in the 
veteran's duplicate CHR that VA agreed to pay for the 
treatment rendered at UAMS.  Furthermore, the July 2005 
Statement of the Case (SOC) explicitly stated that the claim 
was "abandoned due to non-return of claimant letter from 
UAMS Medical Center," not approved. (Emphasis added).

The Board also notes that UAMS makes a bare declaration of 
non-receipt in the March 2005 letter without providing 
additional corroborating evidence.  The VAMC mailed the 
October 2004 letter to the claimant's last known address.  
The claimant did not notify VA of a change of address prior 
to the mailing of the letter.
Consequently, the Board finds that the claimant was properly 
notified of the request for additional information, including 
the signed statement, and that this request was not returned 
to the VAMC.  Accordingly, the claim is considered abandoned 
and must be denied.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board finds that the veteran did not receive proper VCAA 
notification in this case.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the veteran, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008)(noting that "[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.")(citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.
In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate a claim for payment or reimbursement for 
unauthorized medical expenses are harmless error and did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Notably, 
the Board observes that in numerous statements made by the 
veteran, including those in his notice of disagreement and 
substantive appeal, the veteran articulated his understanding 
of the information and evidence required to substantiate his 
claim for payment or reimbursement for unauthorized medical 
expenses.  Moreover, the veteran's representative presented 
the relevant facts and argued that the Board should find in 
the veteran's favor. 

Given his contentions and those of his representative, as 
well as the evidence of record, the veteran has demonstrated 
his affirmative understanding, i.e., he had actual knowledge 
of what was necessary to substantiate his claim.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of these matters, ensuring the essential 
fairness of the adjudication.  Moreover, based on the notices 
provided to the veteran and his representative, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate a claim for payment or reimbursement for 
unauthorized medical expenses.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on the communications sent to 
the veteran over the course of this appeal; and (2) based on 
the veteran's contentions and the communications provided by 
VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran from August 22, 2004 to August 26, 
2004 at the University of Arkansas for Medical Sciences 
Medical Center is denied.

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


